Citation Nr: 0430025	
Decision Date: 11/08/04    Archive Date: 11/15/04

DOCKET NO.  04-32 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Whether the Board of Veterans' Appeals has jurisdiction over 
Department of Veterans' Affairs Regional Loan Center's 
mortgage foreclosure and the authority to reinstate a 
mortgage that is in default.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel




INTRODUCTION

The veteran served on active duty from March 1970 to January 
1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a Regional Office Loan Center's 
decision to foreclose a mortgage and not to reinstate a 
mortgage loan in default.  

Pursuant to 38 C.F.R. § 20.900(c) (2004), the Board has 
granted a motion for advancement on the docket in this case.  


FINDINGS OF FACT

1.  The veteran received a VA loan guaranty benefit and 
obtained a home loan from a private lender and VA guaranteed 
the mortgage on the property.  

2..  The veteran defaulted on the loan and VA provided the 
discretionary refunding twice to the veteran, and he rejected 
a third offer.  

3.  VA scheduled the loan for foreclosure.  


CONCLUSION OF LAW

Determinations to foreclose a loan and not to reinstate a 
mortgage in default, made by Regional Loan Center personnel, 
do not involve questions of fact or law related to the 
provision of benefits to veterans within the meaning of the 
jurisdictional authority of the Board of Veterans' Appeals.  
38 U.S.C.A. §§ 511(a), 7104 (West (2002); 38 C.F.R. § 20.101 
(2003).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA is not 
applicable where the law, not the factual evidence, is 
dispositive of the appeal.  See Dela Cruz v. Principi, 15 
Vet. App. 143, 149 (2001).  

Factual Background

In November 1995, the veteran received a VA loan guaranty 
benefit and obtained a home loan from a private lender in the 
amount of $144,000.  VA guaranteed the mortgage on the 
property.  His first payment was due on January 1, 1996.  

In October 1996, the private lender notified VA Loan Guaranty 
Service that the veteran's account was seriously delinquent.  
VA assisted the veteran in establishing a replacement loan 
with the private lender.  The veteran made several payments, 
but then the repayment plan was broken and the loan remained 
delinquent for the January 1, 1997 installment, and 
subsequent installments.  

In August 1998, VA purchased by refunding the private lender 
the unpaid balance of the obligation, plus accrued interest, 
and received an assignment of the loan and security.  VA 
reamortized the loan, with the arrearages added to the 
outstanding principal amount, which now was $154,007.32.  The 
veteran was given a fresh start with the payments.  Once VA 
purchased the unpaid balance of the loan, plus accrued 
interest, and received the assignment of the loan and 
security, the loan was no longer a guaranteed loan.  The loan 
and security became part of VA's own portfolio.  Payments on 
the reamortized loan were to begin on September 1, 1998, and 
payments were to be made to VA's portfolio loan servicer, 
Season's Mortgage Group (SMG).  

In February 1999, the veteran informed SMG that he was trying 
to refinance the loan through a private lender.  He was 
advised by SMG to keep making the required payments.  
However, while he was pursuing private refinancing, and 
awaiting a proposed closing date scheduled for July 1999, the 
veteran advised SMG personnel that he did not anticipate 
making any further mortgage payments until after the new loan 
closed and he elected to repay other bills instead of paying 
the mortgage payments.  In August 1999, the private lender 
notified SMG personnel that the refinanced loan had been 
denied because of the delinquency on the current VA loan.  
SMG personnel had cautioned the veteran to continue to make 
his payments and, when SMG personnel learned that the 
refinancing was not going through, SMG personnel assisted the 
veteran in seeking alternative financing, as well as 
proposing a second modification of the now delinquent 
refunded loan to enable the veteran to retain ownership of 
his property.  

SMG modified the delinquent loan in April 2000 by adding the 
installment and escrow arrearages to the outstanding 
principal, which resulted in a second fresh start for the 
veteran.  The principal balance of the loan had now increased 
from the original $144,000 at the time of the November 1995 
guaranteed loan to a second modified loan amount of 
$163,491.97.  

In January 2001, VA's portfolio loan servicing contract was 
transferred from SMG to Countrywide Home Loans, Inc. (CHL), 
which reviewed and analyzed VA's portfolio accounts.  CHL 
personnel determined that the veteran's loan had an escrow 
shortage of $3,070, which meant that he had to increase his 
monthly payment by $367.15 in order to repay the escrow 
shortage over a two-year period.  The veteran was unable to 
make timely and consistent payments.  CHL personnel assisted 
the veteran in seeking alternative financing, but none was 
obtained.  

In December 2001, CHL received authorization form the VA 
Regional Loan Center to modify the loan for a third time.  
However, the veteran refused to sign the modification 
agreement because he wanted CHL to reduce the interest rate 
from 7.75%  to 6%.  When VA Central Office learned that the 
loan was still past due for the July 1, 2001, payment, VA 
Central Office personnel's initial reaction was to advise CHL 
to terminate modification procedures and to commence 
foreclosure of the loan.  

After considering inquiries from the veteran's United States 
Senator and Congressman, now Senator, VA offered the veteran 
a third opportunity to modify the loan and reduced the 
interest rate to 6%, as he had requested, thereby enabling 
him to maintain the payments on the loan and retain ownership 
of the property.  However, after sending the veteran several 
modification agreements over the course of a few months, he 
refused to sign any of them.  Hence, the loan was scheduled 
for foreclosure, but the foreclosure was not held because the 
veteran contested the foreclosure.  Following review of the 
record by RO and CHL personnel, the decision was made to go 
forward with the foreclosure proceedings.  

In December 2003, the veteran filed an Adversarial Proceeding 
against VA and CHL to stay foreclosure in the United States 
Bankruptcy Court.  At the same time, the veteran requested 
the RO to reinstate a guaranteed home loan and to halt all 
foreclosure proceedings.  Following hearings, the Chief Judge 
of the Bankruptcy Court granted CHL's motion for relief from 
the automatic stay to allow foreclosure, effective July 1, 
2004.  In August 2004, the Chief Judge denied the veteran's 
request for reconsideration of the motion granting CHL relief 
from the stay, and the foreclosure was scheduled for August 
25, 2004.  Meanwhile, the veteran filed a Chapter 13 petition 
with the Bankruptcy Court, which forced postponement of the 
foreclosure.  

Analysis

38 U. S. C., Chapter 37, is the statutory law governing loan 
guarantee.  38 C.F.R. Part 36 are the regulations that 
explain and govern the administration of VA's loan guaranty 
program.  In the case at hand, the veteran was determined to 
be eligible, and he received a loan guaranty benefit.  

The regulation authorizing VA to refund a loan in default is 
governed by 38 C.F.R. § 36.4318 and the regulations governing 
default, foreclosure and sale of the security are located at 
38 C.F.R. § 36.4315-4320.  The Secretary may (emphasis 
added), at the Secretary's option, pay the holder of the 
obligation the unpaid balance of the obligation, plus accrued 
interest, and receive an assignment of the loan and security.  
See 38 C.F.R. § 4318.  The decision whether or not to refund 
a loan is discretionary on the Secretary's part.  

The Secretary shall decide all questions of law and fact 
necessary to a decision by the Secretary under a law that 
affects the provision of benefits (emphasis added) by the 
Secretary to veterans or the dependents or survivors of 
veterans.  The decision of the Secretary as to any such 
question shall be final and conclusive and may not be 
reviewed by any other official or by any court whether by an 
action in the nature of mandamus or otherwise.  See 
38 U.S.C.A. § 511(a).  

All questions in a matter, which under 38 U.S.C.A. § 511(a) 
are subject to decision by the Secretary, shall be subject to 
one review on appeal to the Secretary.  Final decision on 
such appeals shall be made by the Board of Veterans' Appeals.  
Decisions by the Board shall be based on the entire record in 
the proceeding and upon consideration of all evidence and 
material or record and applicable provisions of law and 
regulation.  See 38 C.F.R. § 7104(a).  

In its decisions, the Board is bound by applicable statutes, 
the regulations of the VA and precedent opinions of the VA 
General Counsel.  Examples of the loan issues over which the 
Board has jurisdiction include, but are not limited to basic 
eligibility for home, condominium and mobile home loans, as 
well as waiver of payment of loan guaranty indebtedness.  See 
38 U.S.C.A. Chapter 37; 38 U.S.C.A. § 5302; 38 C.F.R. 
§ 20.101(a)(18).  All claimants have the right to appeal a 
determination made by the agency of original jurisdiction 
that the Board does not have jurisdictional authority to 
review a particular case.  The Board may address questions 
pertaining to its jurisdictional authority to review a 
particular case.  See 38 C.F.R. § 20.101(c)(d).  

The Board notes that VA General Counsel has issued a 
precedent opinion pertaining to whether VA's determination 
not to take an assignment of a guaranteed loan in default 
from the loan holder is a decision "that affects the 
provision of benefits" by the Secretary within the meaning 
of 38 U.S.C.A. § 511(a).  See VAOPGCPREC 97-90, October 24, 
1990.  See 38 U.S.C.A. § 7104(c) (West 2002).  The precedent 
opinion holds that such determination by a VA Loan Guaranty 
Officer not to take an assignment of, or "refund," a 
guaranteed loan in default is not a question of fact or law 
related to the "provision of benefits" to veterans within 
the meaning of 38 U.S.C.A. § 511(a).  

VA's determinations not to refund a veteran's loan have been 
the subject of numerous lawsuits.  Every United States Court 
of Appeals for the Federal Circuit decision that has 
considered whether a cause of action lies for judicial review 
of VA's alleged failure to take foreclosure avoidance 
measures, or to take assignment of "refund" an insured 
mortgage, has held that a mortgagor does not have such a 
right of action.  See First Family Mortgage Corp. of Florida 
v. Earnest, 851 F.2 843, 844 (6th Cir. 1988).  

The Board notes that, in the case at hand, the VA Loan 
Guarantee Officer refunded the loan obligation and 
subsequently twice modified the loan, with a third 
modification being rejected by the veteran, in attempts to 
help the veteran meet his payments and retain his property.  
Refunding is an option available to VA, which may be used in 
the process of foreclosing a loan and paying the claim under 
the guaranty contract with a loan holder.  Once the loan was 
refunded, VA became the holder of the mortgage secured by the 
veteran's property.  In deciding to foreclose the loan and 
not reinstating a guaranteed loan, VA must be free to act in 
a cost-effective manner in dealing with loans in default in 
order to reduce the loss to the veteran, the loan holder (in 
this case VA), and the Federal Treasury.  Providing lengthy 
delays in foreclosure while various loan-servicing options 
are appealed through an administrative process is not 
consistent with the policy of the home loan statute to reduce 
the risk of loss upon foreclosure.  Cf. United States v. 
Shimer, 367 U.S. 374, 383 (1961).  

The Board finds that a determination by the Loan Guarantee 
Officer to foreclose on a loan in default and not to 
reinstate a guaranteed loan are essentially business 
decisions made to reduce the loss to all concerned parties 
and such decisions are within the sole administrative 
discretion of the appropriate personnel at a VA Regional Loan 
Center.  Under the circumstances, the Board finds that, once 
the loan guarantee benefit was granted, the way it is 
administered is not within the language of 38 U.S.C.A. 
§§ 511(a), 7104.  Hence, since there is no issue pending over 
which the Board has jurisdiction, the appeal is dismissed.  




ORDER

As the Board of Veterans' Appeals does not have jurisdiction 
over Department of Veterans' Affairs Regional Loan Center's 
mortgage foreclosure and the authority to reinstate a 
mortgage that is in default, the appeal is dismissed.  



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



